DETAILED ACTION
Claims 1, 5, 8, 11 and 14-17 are amended. Claims 3-4 and 10 are cancelled. Claims 1-2, 5-9 and 11-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20150053935) in view of Jeon (US 20150130691) in view of Kanegae (US 20130082271).
As per claim 1, Gupta discloses a display device (Fig. 1, #14) comprising:
pixels (#22) two-dimensionally arranged in a pixel array including a row direction and a column direction, at least on the pixels (#22) including a light emitting unit (Fig. 5, #26), a switching transistor (#30-2), a writing transistor (#30-1) and a driving transistor (#28; [0025]; [0045]); and  
gate wirings (#SCAN, SCAN2) of at least the switch transistor (#30-2) and the writing transistor (#30-1) formed along the row direction ([0045]),
wherein the writing transistor (#30-1) is configured to provide a video signal at a gate electrode of the driving transistor (#28), and the driving transistor (#28) is configured to drive the light emitting unit (#26) according to the video signal using a 
wherein the switching transistor (#30-2) is connected to an anode electrode of the light emitting unit (#26).
However, Gupta does not explicitly teach a gate wiring of the switching transistor is formed in a wiring layer different from a gate wiring of the writing transistor.
Jeon teaches a gate wiring (Fig. 6, #125f) of the switching transistor (#T6) is formed in a wiring layer different from a gate wiring (#125b) of the writing transistor (#T2; [0068]; [0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate wiring of the switching and writing transistor of Gupta formed according to Jeon so that the gate wiring of the switching and writing transistor are formed in different layers.
However, the prior art of Gupta and Jeon do not explicitly teach in a cross-sectional view, at least a portion of the power supply wiring is formed directly over or directly below the gate wiring of the switching transistor in a layering direction.
Kanegae teaches in a cross-sectional view, at least a portion of the power supply wiring (Fig. 4, #23) is formed directly over or directly below the gate wiring (#310G) of the switching transistor (#310) in a layering direction ([0126]-[0127]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the power supply wiring of Gupta in view of Jeon with the structure disclosed by Kanegae so that the power supply 
As per claims 6 and 12, Gupta in view of Jeon in view of Kanegae discloses the display device (electronic device) according to claim 1 (claim 8), wherein
a substrate (Gupta: #24) on which the pixels (Gupta: #22) are two-dimensionally arranged is a semiconductor substrate (Gupta: [0024]; [0029]).
As per claims 7 and 13, Gupta in view of Jeon in view of Kanegae discloses the display device (electronic device) according to claim 1 (claim 8), wherein the light emitting unit (Gupta: #26) comprises an organic electroluminescence element (Gupta: [0032]).
As per claim 8, Gupta discloses an electronic device (Fig. 1) comprising a display device (#14; [0025]), the display device (#14) comprising:
pixels (#22) two-dimensionally arranged in a pixel array including a row direction and a column direction, at least one of the pixels (#22) including a light emitting unit (Fig. 5, #26), a switching transistor (#30-2), a writing transistor (#30-1) and a driving transistor (#28; [0025]; [0045]); and  
gate wirings (#SCAN, SCAN2) of at least the switch transistor (#30-2) and the writing transistor (#30-1) formed along the row direction ([0045]),
wherein the writing transistor (#30-1) is configured to provide a video signal at a gate electrode of the driving transistor (#28), and the driving transistor (#28) is configured to drive the light emitting unit (#26) according to the video signal using a power supply (#ELVDD) supplied from a power supply wiring (#34) of a fixed potential ([0026]; [0032]-[0033]; [0045]),

However, Gupta does not explicitly teach a gate wiring of the switching transistor is formed in a wiring layer different from a gate wiring of the writing transistor.
Jeon teaches a gate wiring (Fig. 6, #125f) of the switching transistor (#T6) is formed in a wiring layer different from a gate wiring (#125b) of the writing transistor (#T2; [0068]; [0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate wiring of the switching and writing transistor of Gupta formed according to Jeon so that the gate wiring of the switching and writing transistor are formed in different layers.
However, the prior art of Gupta and Jeon do not explicitly teach in a cross-sectional view, at least a portion of the power supply wiring is formed directly over or directly below the gate wiring of the switching transistor in a layering direction.
Kanegae teaches in a cross-sectional view, at least a portion of the power supply wiring (Fig. 4, #23) is formed directly over or directly below the gate wiring (#310G) of the switching transistor (#310) in a layering direction ([0126]-[0127]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the power supply wiring of Gupta in view of Jeon with the structure disclosed by Kanegae so that the power supply line reduces the unevenness on the first interlayer insulating film improving the flatness of the thin-film semiconductor device (Kanegae: [0187]).
.
Claims 2, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Jeon in view of Kanegae in view of Toyomura (US 20150109280).
As per claims 2 and 9, Gupta in view of Jeon in view of Kanegae discloses the display device (electronic device) according to claim 1 (claim 8).
However, the prior art of Gupta, Jeon and Kanegae do not teach the switching transistor controls a potential of the anode electrode of the light emitting unit to set the light emitting unit to a non-light emitting state.
Toyomura teaches the switching transistor (Fig. 2, #24) controls a potential of the anode electrode of the light emitting unit (#21) to set the light emitting unit (#21) to a non-light emitting state ([0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switching transistor disclosed by Toyomura to the display device of Gupta in view of Jeon and Kanegae so as to provide a reset transistor that resets a source potential of the driving transistor and an anode potential of the organic EL element to the fixe potential Vss (Toyomura: [0062]).     
As per claims 5 and 11, Gupta in view of Jeon in view of Kanegae discloses the display device (electronic device) according to claim 1 (claim 8).

Toyomura teaches in the pixels, processing for correcting variations in characteristics of the driving transistor (Fig. 2, #22) is performed during a non-light emitting period of the light emitting unit (#21) in which the switching transistor (#24) is in a conductive state (Fig. 3; [0069]-[0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switching transistor disclosed by Toyomura to the display device of Gupta in view of Jeon and Kanegae so as to provide a reset transistor that resets a source potential of the driving transistor and an anode potential of the organic EL element to the fixe potential Vss (Toyomura: [0062]).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Jeon in view of Kanegae in view of Ozawa (US 20080246700).
As per claims 15 and 17, Gupta in view of Jeon in view of Kanegae discloses the electronic device (display device) according to claim 1 (claim 8).
However, the prior art of Gupta, Jeon and Kanegae do not teach the power supply wiring of the fixed potential is formed below the gate wiring of the switching transistor in the layering direction.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the power supply wiring of Gupta in view of Jeon and Kanegae with the structure disclosed by Ozawa so that the area for wiring can be reduced and consequently, the display performance can be improved in terms of luminance, contrast ratio and so forth (Ozawa: [0072]). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because of the new grounds of rejection as presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
                                                                                                                                                                                                   








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622